NOTE: ThiS order is nonprecedential
Um'ted States Court of AppeaIs
for the Federal Circuit
MELVINO TECHNOLOGIES LIMI'I`ED,
Appellan,t, '
V.
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee.
2011-1161 `
(Reexamination No. 95/000,368)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1S and InterferenceS.
ON MOTION
ORDER
Melvin0 Techno1ogies limited moves without opposi-
tion for leaVe to file a corrected joint appendix
Upon consideration thereof
IT IS ORDERED TI-lATZ

MELVINO TECH V. KAPPOS 2
The motion for leave to file a corrected joint appendix
is granted The earlier appendix is withdrawn and the
newer appendix is accepted
FOR THE COURT
0CT 0 5 2011
Date
/s/ J an Horbal5;
J an Horba1y
C1erk
cc: Sc0tt A. Horstemeyer, Esq.
Raymond T. Chen, Esq.
FELED
u.s. count oF APPEALs F0
320 THE FEOER».L macon
0CT 0 6 2011
lAN HDRBA!_Y
~ CLERK
R